          Case 2:19-cv-04645-DGC Document 17 Filed 05/12/20 Page 1 of 5




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   John Hastings,                                  No. CV-19-4645-PHX-DGC
10                        Plaintiff,                 ORDER TO SHOW CAUSE
11   vs.
12   Elvin Garry Grundy, III; and The Grundy
     Law Firm, PLLC,
13
                          Defendants.
14
15
16            Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff John Hastings has
17   filed a motion for entry of default against Defendant Grundy Law Firm, PLLC. Doc. 15.
18   For reasons stated below, the Court will defer ruling on the motion and require Plaintiff,
19   by June 5, 2020, to show cause why this case should not be dismissed for lack of federal
20   subject matter jurisdiction.
21   I.       Background.
22            Plaintiff asserts claims for legal malpractice, breach of fiduciary duty, and
23   inadequate representation against Defendants Elvin Grundy and the Grundy Law Firm.
24   Id. at 2-4.    Plaintiff seeks compensatory damages in the amount of $350,000 and
25   unspecified punitive damages. Id. at 4.
26            On July 8, 2019, the Court granted Plaintiff’s application to proceed in forma
27   pauperis, but denied his motion for service of process by the U.S. Marshal. Docs. 2, 5,
28
      Case 2:19-cv-04645-DGC Document 17 Filed 05/12/20 Page 2 of 5




 1   10. Plaintiff thereafter moved to extend the service deadline and allow for alternative
 2   service. Doc. 12. The Court gave Plaintiff until February 24, 2020 within which to
 3   properly serve Defendants, but denied his request for alternative service.         Doc. 13.
 4   Plaintiff now seeks the entry of default against the Grundy Law Firm. Doc. 15.
 5          B.     Motion for Entry of Default.
 6          Elvin Grundy is the statutory agent for the Grundy Law Firm. See Arizona
 7   Corporation Commission (“ACC”), Entity Information, https://ecorp.azcc.gov/Business
 8   Search/BusinessInfo?entityNumber=P16988395 (last visited May 8, 2020). His address
 9   for receiving service of process as statutory agent is 808 East Desert Drive North,
10   Phoenix, AZ 85042. Id. Plaintiff attempted to serve process on Defendants at that
11   address but the documents were returned as undeliverable. Doc. 14 at 4.
12          On January 30, 2020, the ACC received the summons and complaint as an agent
13   for the Grundy Law Firm and mailed copies of the documents to the firm’s last known
14   business address, P.O. Box 90166, Phoenix, AZ 85066. Id. at 3; see A.R.S. § 29-606(B)
15   (“If a limited liability company fails to appoint or maintain a statutory agent at the
16   address shown on the records of the commission, the commission is an agent of the
17   limited liability company on whom any process . . . may be served.”).1 The Grundy
18   Law Firm has failed to answer or otherwise respond to the complaint and the time for
19   doing so has expired. See Fed. R. Civ. P. 12(a)(1)(A)(i) (“A defendant must serve an
20   answer . . . within 21 days after being served with the summons and complaint[.]”);
21   A.R.S. § 29-606(B) (“If service is made on the commission, whether under this chapter or
22   a rule of court, the limited liability company has thirty days to respond in addition to the
23   time otherwise provided by law.”).
24          Rule 55(a) requires the entry of default where “a party against whom a judgment
25   for affirmative relief is sought has failed to plead or otherwise defend, and that failure is
26
            1
27           See also ACC, https://ecorp.azcc.gov (listing the same business address for the
     Grundy Law Firm); State Bar of Arizona, Find a Lawyer, https://azbar.legalservices
28   link.com/attorneys-view/ElvinGarryGrundy (same) (last visited May 8, 2019).

                                                  2
      Case 2:19-cv-04645-DGC Document 17 Filed 05/12/20 Page 3 of 5




 1   shown by affidavit or otherwise[.]” Fed. R. Civ. P. 55(a). Plaintiff has submitted an
 2   affidavit and proof of service showing that the Grundy Law Firm was properly served
 3   through the ACC. Docs. 14, 16; see A.R.S. § 29-606(B); Nicklaus Cos. LLC v. Bryan
 4   Hepler Golf LLC, No. CV-18-01748-PHX-ROS, 2019 WL 1227198, at *1 (D. Ariz.
 5   Mar. 15, 2019) (§ 29-606(B) “allows for service of process on the [ACC] when a ‘limited
 6   liability company fails to appoint or maintain a statutory agent at the address shown on
 7   the records of the commission’”); Same Day Garage Door Servs. v. Y.N.G. 24/7
 8   Locksmith LLC, No. CV-19-04782-PHX-MTL, 2020 WL 1659913, at *1 (D. Ariz.
 9   Apr. 3, 2020) (same); Hahne v. AZ Air Time, LLC, No. 1 CA-CV 14-0586, 2016 WL
10   1117747, at *2 & n.4 (Ariz. Ct. App. Mar. 22, 2016) (same); see also Fed. R. Civ.
11   P. 4(e)(1) (plaintiffs may utilize the service of process rules that apply in the state in
12   which the federal district court is located).
13          C.       Subject Matter Jurisdiction.
14          The Court is inclined to enter default against the Grundy Law Firm under
15   Rule 55(a), but it is not clear from the complaint that subject matter jurisdiction exists.
16   Before proceeding further, the Court is obligated to confirm whether it has subject matter
17   jurisdiction.   See Ten Bridges LLC v. Hofstad, No. 2:19-CV-01134-RAJ, 2020 WL
18   1940325, at *3 (W.D. Wash. Apr. 22, 2020) (citing Moore v. Maricopa Cty. Sheriff’s
19   Office, 657 F.3d 890, 894 (9th Cir. 2011)). “[A] federal court has an independent duty to
20   assess whether federal subject matter jurisdiction exists, whether or not the parties raise
21   the issue.” White v. O’Reilly Auto Enters. LLC, No. 2:20-cv-00453-JAM-KJN-PS, 2020
22   WL 1532310, at *1 (E.D. Cal. Mar. 31, 2020) (citing United Investors Life Ins. Co. v.
23   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004)). Indeed, a district court “must
24   sua sponte dismiss the case if, at any time, it determines that it lacks subject matter
25   jurisdiction.” Id. (citing Fed. R. Civ. P. 12(h)(3)); see Moore, 657 F.3d at 894 (same).2
26
            2
27            See also 28 U.S.C. § 1915(e)(2) (requiring the district court to screen complaints
     filed by plaintiffs proceeding in forma pauperis); Lopez v. Smith, 203 F.3d 1122, 1126 n.7
28   (9th Cir. 2000) (§ 1915(e) applies to all in forma pauperis complaints).

                                                     3
      Case 2:19-cv-04645-DGC Document 17 Filed 05/12/20 Page 4 of 5




 1         Federal subject matter jurisdiction may be based on either federal question
 2   jurisdiction or diversity jurisdiction. 28 U.S.C. §§ 1331, 1332. Courts “analyze federal
 3   question jurisdiction with reference to the well-pleaded complaint rule.”      Yokeno v.
 4   Mafnas, 973 F.2d 803, 807 (9th Cir. 1992). Under that rule, “federal jurisdiction exists
 5   only when a federal question is presented on the face of a properly pleaded complaint.”
 6   Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336 F.3d 982, 986 (9th Cir. 2003).
 7   Plaintiff’s complaint asserts state law tort claims for legal malpractice, breach of
 8   fiduciary duty, and inadequate representation. Doc. 1 at 2-4. Because the complaint
 9   asserts no federal claim, the Court lacks subject matter jurisdiction under the federal
10   question statute. See 28 U.S.C. § 1331; Yokeno, 973 F.2d at 809.
11         Diversity jurisdiction has two requirements: (1) complete diversity of citizenship
12   between the parties, and (2) an amount in controversy exceeding $75,000. 28 U.S.C.
13   § 1332(a). While there appears to be complete diversity between the parties in this case
14   (Doc. 1 at 1), it is not evident that the amount in controversy has been met. Plaintiff
15   alleges in the complaint that as a result of Defendants’ tortious conduct, he was not able
16   to obtain a $13,200 judgment against the opposing party and instead was ordered, in July
17   2015, to pay more than $18,000 in legal fees to the opposing party. Doc. 1 at 2. Plaintiff
18   estimates that with accrued interest, this amount has increased to more than $36,000 as of
19   June 2019. Id. Plaintiff further alleges that he paid thousands of dollars to Defendants,
20   but does not specify the actual amounts paid.       Id.   Plaintiff claims to have “lost
21   employment opportunities and benefits valued at greater than a quarter of a million
22   dollars,” but does not describe what was lost or explain why it was worth more than
23   $250,000. Id. at 2.3 While Plaintiff seeks punitive damages because Defendants’ alleged
24   conduct would “shock the conscience of reasonable people” (id. at 4), the “mere
25
           3
              Nor does Plaintiff allege that the lost “opportunities and benefits” were caused
26   by Defendants’ conduct. See Nigro v. Corizon Med. Servs., No. 1:19-CV-00441-BLW,
     2020 WL 572714, at *1 (D. Idaho Feb. 5, 2020) (explaining that “a complaint cannot
27   recite only the elements of a cause of action, supported by mere conclusory statements
     that a defendant is responsible for the harm alleged”) (citing Bell Atlantic Corp. v.
28   Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                                 4
      Case 2:19-cv-04645-DGC Document 17 Filed 05/12/20 Page 5 of 5




 1   possibility of a punitive damages award is insufficient to prove that the amount in
 2   controversy requirement has been met.” Burk v. Med. Sav. Ins. Co., 348 F. Supp. 2d
 3   1063, 1069 (D. Ariz. 2004); see Propst v. Simon, No. CV-08-2111-PHX-DGC, 2009 WL
 4   307274, at *2 (D. Ariz. Feb. 9, 2009) ( “a general prayer for punitive damages, by itself,
 5   may not be sufficient to meet the defendant’s burden of proof”); Matheson v. Progressive
 6   Specialty Ins. Co., 319 F.3d 1089 (9th Cir. 2003) (a complaint seeking “in excess” of
 7   $10,000 for punitive damages did not clearly satisfy the jurisdictional minimum).
 8          Plaintiff “bears the burden of both pleading and proving diversity jurisdiction.”
 9   NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 613-14 (9th Cir. 2016). Plaintiff has
10   failed to meet his “burden to plead facts supporting a conclusion that the amount in
11   controversy is satisfied.” Raymond v. Bank of Am., N.A., No. 1:19-cv-00790-DAD-JLT,
12   2019 WL 2465433, at *3 (E.D. Cal. June 13, 2019). The Court will require Plaintiff, by
13   June 5, 2020, to show cause why the Court should not dismiss the complaint for failure
14   to meet the $75,000 amount-in-controversy requirement. See 28 U.S.C. § 1332(a); Ten
15   Bridges LLC, 2020 WL 1940325, at *3. The Court defers ruling on Plaintiff’s motion for
16   entry of default pending his response to this Order to Show Cause.4
17          IT IS ORDERED that by June 5, 2020, Plaintiff shall show cause why this case
18   should not be dismissed for failure to meet the $75,000 amount-in-controversy
19   requirement for diversity jurisdiction. Plaintiff’s failure to respond to this Order to Show
20   Cause will result in dismissal of the case.
21          Dated this 12th day of May, 2020.
22
23
24
25
            4
26            If the Court were to enter the Grundy Law Firm’s default and Plaintiff moved for
     default judgment under Rule 55(b), Plaintiff would be required to provide an evidentiary
27   basis for the damages he seeks. See Valenzuela v. Regency Theater, No. CV-18-2013-
     PHX-DGC, 2019 WL 5721062, at *2 (D. Ariz. Nov. 5, 2019); Geddes v. United Fin.
28   Grp., 559 F.2d 557, 560 (9th Cir. 1977).

                                                   5
